DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a physiological parameter data comprising the heartbeat, the heart rate, the blood pressure, and the blood oxygen saturation level " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Given that claim 1 recites a limitation were only two of the listed physiological parameter data are selected, if one were to select heartbeat and heart rate, then the rest of the data would have insufficient antecedent basis. Examiner suggests amending claim 4 to positively recite the physiological parameters or amending claim 1 to further clarify the selection of parameters. 
Claim 5 recites the limitation "selected from the group consisting of " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “selected from a group consisting of” and suggests amending.
Claim 6 recites the limitation "selected from the group consisting of " in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “selected from a group consisting of” and suggests amending.
Claim 7 recites the limitation "selected from the group consisting of " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “selected from a group consisting of” and suggests amending.
Claim 9 recites the limitation "selected from the group consisting of " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “selected from a group consisting of” and suggests amending.
Claim 11 recites the limitation "selected from the group consisting of " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “selected from a group consisting of” and suggests amending.
Claim 12 recites the limitation "selected from the group consisting of " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “selected from a group consisting of” and suggests amending.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the limitation “a physiological parameter data comprising the heartbeat, the heart rate, the blood pressure, and the blood oxygen saturation level " With this claim being dependent on claim 1, and claim 1 reciting an “at least one” limitation regarding the two physiological parameters, if the heartbeat and heart rate were chosen, claim 4 would improperly depend on claim 1 and therefore render that claim optional. Examiner suggests amending claim 4 to positively recite the physiological parameters or amending claim 1 to further clarify the selection of parameters. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2010/0056880 Cho et al., hereinafter “Cho”.
Regarding claim 1, Cho discloses a keyboard device (Abstract and Figure 1, element 3) having functionality of physiological parameter measurement (Para 9), comprising: a keyboard main body (Figure 1, element 3) having a main controller (Para 67) and a plurality of key buttons (Figure 1), wherein the main controller is provided with a physiological parameter calculating unit  (Para 18, 21, 40, and 67) therein; and at least two physiological signal sensing units (Para 64, also see Figure 1, elements 7 and 7’ there is two of each disposed on either side of the keyboard to measure physiological signals), being disposed in the keyboard main body (Figure 1, elements 3, 7, and 7’); wherein each of the at least two physiological signal sensing units comprises at least one lighting element (Figure 1, elements 4 and 4’; to clarify, Figure 1 does not show light elements on both the right and left side of the keyboard, however, para 14 discusses how there is at least 2 radiation sources, so these elements can be added to the left side as well) and at least one light sensing element (Figure 1, element 5), and further comprising a touch plane that is exposed out of a surface of the keyboard main body (Figure 1, the electrodes 7 and 7’ are the touch planes that are exposed from the keyboards main body); wherein in case of a first finger of a user pressing one physiological signal sensing unit via the touch plane, the lighting element emitting a first detection light to the first finger for making the light sensing element receive a first reflective light from the first finger (Para 17, 46, and para 64-65; the user places their finger on the electrode which activates a light at a certain wavelength which is then sensed by the photo sensor to evaluate a measurement), such that the main controller receives a first sensing signal from the light sensing element (Para 11, 41, and 65), so as to utilize the physiological parameter calculating unit to calculate at least one first physiological parameter after applying a physiological parameter calculating process to the first sensing signal (Para 29, 41, and 44; also see Para 64); wherein in case of a second finger of the user simultaneously pressing another one physiological signal sensing unit via the touch plane (Para 21 and 73), the lighting element emitting a second detection light to the second finger for making the light sensing element receive a second reflective light from the second finger (Para 17, 46, and para 64-65; the user places their finger on the electrode which activates a light at a certain wavelength which is then sensed by the photo sensor to evaluate a measurement; this is the same process, the light is emitted from the electrodes that sense a touch), such that the main controller receives a second sensing signal from the light sensing element (Para 11, 41, and 65), so as to utilize the physiological parameter calculating unit to calculate at least one second physiological parameter after applying the physiological parameter calculating process to the second sensing signal (Para 29, 41, and 44; also see Para 64); wherein the at least one first physiological parameter and the at least one second physiological parameter comprises heartbeat, heart rate, blood pressure, and blood oxygen saturation level (Para 53 and 65-66; also see display 9 in Figure 1).
Regarding claim 2, Cho discloses the keyboard main body (Figure 1, element 3) further comprises a display device that is coupled to the main controller (Figure 1, elements 3, 2, and 9), and a display screen of the display device being exposed out of the keyboard main body (Figure 1, element 9), such that the main controller shows an indicating information, through the display screen (Figure 1, element 9 and claim 13), for informing the user that a physiological parameter measurement is beginning to be executed (Figure 1, element 9 and Para 44).
Regarding claim 3, Cho discloses the main controller shows the heartbeat, the heart rate, the blood pressure, and/or the blood oxygen saturation level on the display screen after the physiological parameter measurement is completed (See Figure 1, element 9 that shows the HR and blood oxygen saturation, also see claim 13).
Regarding claim 4, Cho discloses the main controller transmits a physiological parameter data comprising the heartbeat, the heart rate, the blood pressure, and/or the blood oxygen saturation level to an electronic device through a wired communication interface or a wireless communication interface (Para 9 and 44), such that the electronic device shows the heartbeat, the heart rate, the blood pressure, and/or the blood oxygen saturation level on a display screen thereof (Given that Figure 1 shows these parameters and Para 44 is indicating that the parameters measured can be transmitted to an electronic device, it is inherent that the electronic device will show these results).
Regarding claim 5, Cho discloses the electronic device is selected from a group consisting of desk computer, laptop computer, tablet computer, smart phone, and smart TV (Para 44 discloses a mobile device).
Regarding claim 6, Cho discloses the electronic device has a physiological parameter managing program for achieving a data management of the physiological parameter data (Para 44; a software for storing data is disclosed, also see para 39), and the data management being selected from a group consisting of data storing, data transmitting, displaying the physiological parameter data by a form of graphs or diagrams, and displaying the physiological parameter data by a form of numeric values (Para 44 discloses data storing and transmitting).
Regarding claim 7, Cho discloses the lighting element is selected from a group consisting of light-emitting diode (LED), quantum dot light emitting diode (QD-LED), mini LED, micro LED, and organic light-emitting diode (OLED) (Para 12 and 65, an LED is disclosed).
Regarding claim 8, Cho discloses both the first detection light and the second detection light are a single-wavelength light or a multi-wavelength light (Para 64 and 65 disclose discuss both types of wavelengths).
Regarding claim 9, Cho discloses the light sensing element (Figure 1, element 5) is selected from a group consisting of single point photo sensor, matrix photo sensor, one-channel image sensor, and multi-channel image sensor (Para 64 discusses the photo sensor and it has to be one of a single point or matrix depending on the scatter of light).
Regarding claim 10, Cho discloses both the first sensing signal and the second sensing signal are a photoplethysmography (PPG) signal (Para 46), and the physiological parameter calculating unit applying at least one signal process to the first sensing signal and the second sensing signal before executing the physiological parameter calculating process (Para 39, 66, 68-69, and 72).
Regarding claim 11, Cho discloses the signal process is selected from a group consisting of fast Fourier transforming (FF1) process, discrete Fourier transforming (DFT) process and short-time Fourier transforming (STFT) process (Para 72; DFT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0056880 Cho et al., hereinafter “Cho”, in view of KR 1649445 Choi et al, hereinafter “Choi”.
Regarding claim 12, Cho discloses the signal process (Para 39, 66, 68-69, and 72). 
Cho does not disclose the signal process is selected from a group consisting of signal process using singular spectrum analysis (SSA) algorithm and signal process using normalized least mean square (NLMS) algorithm.
However, Choi discloses a system from signal processing of physiological data (Abstract) and teaches the signal process is selected from a group consisting of signal process using singular spectrum analysis (SSA) algorithm and signal process using normalized least mean square (NLMS) algorithm (Abstract, NLMS is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the NLMS algorithm for signal processing as taught by Choi, in the invention of Cho, in order to clear noise (Choi; Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0157782 Kumar et al. describes another similar device to the one claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792